UNITED STATES DISTRICT COURT
FOR THE STATE OF RHODE ISLAND

FRIAR BER ey, “3
fuig aa Zhy i I: af

ERIC CAMPBELL
KELLY CAMPBELL Case No, 19=00079

Plaintiff

RHODE ISLAND HOUSING AND
MORTGAGE FINANCE CORPORATION

Defendants.

PLAINTIFFS’ MOTION FOR AN EXTENSION OF TIME TO FILE
OPPOSITION TO DEFENDANTS’
MOTION TO DISMISS

Plaintiffs’ Eric Campbell and his wife, Kelly Campbell are respectively asking of the Honorable
Court if you please may, allow a “28” day extension for the Plaintiffs’ to file their “Opposition”

to the Defendants’, “Motion to Dismiss” specifically for the reasons listed:

1. Plaintiffs’ are both acting as “Prose” with hardly any knowledge of the law that will
enable them to put up a fair argument with the opposing council since the Plaintiffs’ are
not attorneys nor do they have an attorney representing them at this stage in the

pending lawsuit against the Defendants.

2. Plaintiff, Eric Campbell is now disable from a recent stroke that was stress related and is

 
now limited physically and mentally as well as his wife, Kelly Campbell who now suffers
from trauma and stress related illnesses has now sought out medical treatment due to
the severity of her symptoms to cope with what has happened to them with their home
which impairs us even more to handle a case like this on our own without the assistance
of legal representation as we could surely fail in our pursuit of justice without proper
council especially when we did hire an attorney to handle this matter for us whom at
the last minute walked off of the case and took our money with him with no warning
whatsoever. The Plaintiffs’ did report the attorney’s un-ethical behavior to the,
“Supreme Court Ethics Board” as for now the Plaintiffs’ are suffering severely with the
effects of their attorney abandoning us and forcing us to try and represent ourselves at
the last minute.

3. Under “Rule 6” of the Federal Rules of Civil Procedure, time may be extended for a good

cause.

Because of this and the reasons set forth, the Plaintiffs’ ask of the Honorable Court for an,
“Extension of Time” of 28 days to respond and file their opposition to the Defendants’, “Motion

to Dismiss.”

Eric and Kelly Campbell-Prose
80 Thomas Avenue
Pawtucket, RI 02860
401-338-2217

lly Leap

 
CERTIFICATE OF SERVICE

| hereby certify that on the 24" day of May of 2019, | mailed out a copy of the Plaintiffs’
“Motion” to the Defendants’ attorney, Nixon Peabody LLP at their place of business at
One Citizen Plaza 5" floor, Providence, RI 02903.

fly Campbell

 

 
